Citation Nr: 0633653	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-02 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for hepatitis C, 
evaluated as 10 percent disabling.

2.  Entitlement to an initial increased evaluation for 
cirrhosis of the liver, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision rendered by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in part, granted service 
connection for cirrhosis of the liver and assigned an initial 
disability rating of 10 percent.

At the veteran's request, he was scheduled for a Travel Board 
hearing on June 13, 2006.  However, in a May 2006 statement, 
the veteran's representative indicated that the veteran no 
longer desired to have such hearing.  As the record does not 
contain further indication that the veteran or his 
representative submitted additional requests for a traveling 
VLJ hearing, the Board deems the veteran's request for an 
appeals hearing withdrawn.  See 38 C.F.R. § 20.704 (2006).

In a March 2006 written statement, the veteran expressed a 
desire to open a claim of service connection for psoriasis, 
as secondary to his service-connected hepatitis C.   It does 
not appear that the RO has yet developed this claim.  
Therefore, this matter is referred to the RO for proper 
development.

The issue of an increased evaluation for hepatitis C is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Cirrhosis of the liver manifests primarily with intermittent 
symptoms of abdominal pain, fatigue, weakness, and anorexia.  
The cirrhosis is not currently characterized by portal 
hypertension and splenomegaly with minor weight loss.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
rating for cirrhosis of the liver have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.114, 
Diagnostic Code 7312 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Cirrhosis of the liver was observed during a March 2002 
biopsy.  The RO awarded service connection cirrhosis of the 
liver in a September 2002 rating decision; and assigned a 10 
percent disability rating, effective March 2002.

As set forth in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven." Id at 491.  
The Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provisions is no longer applicable. Id.  
After an appellant has filed a Notice of Disagreement as to 
the initial effective date or disability rating assigned - 
thereby initiating the appellate process - different, and in 
many respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A.  Id.  Therefore, any notice error with respect to the 
duty to notify that occurred prior to the award of service 
connection and the assignment of a disability rating and an 
effective date, is non-prejudicial because such notice was 
not required.  See Owens v. Nicholson, No. 04-1038. (U.S. 
Vet. App. March 29, 2006); citing Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

From submissions by and on behalf of the veteran, it is clear 
that he is fully conversant with the legal requirements in 
this case.  The veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and has been provided opportunities to submit such evidence.  
The RO has properly processed the appeal following the 
issuance of the required notice.  Moreover, all pertinent 
development has been undertaken and all available evidence 
has been obtained in this case.  The appellant has not 
identified any additional evidence that could be obtained to 
substantiate the claim.  Therefore, the Board is satisfied 
that VA has assisted the veteran in the development of his 
claim in accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), also 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received such notice 
in March 2006.  As indicated above, there has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the veteran.  

Factual Background

The veteran underwent a VA examination in August 2002, where 
he reported that his cirrhosis symptoms included vomiting at 
least once a week, fatigue, weakness, distension of the 
abdomen, and nausea.  The veteran also reported having 
abdominal pain in the upper right quadrant occasionally.  
Physical examination revealed the veteran to be well-
nourished and mentally alert.  He had no hemastesis or 
melena.  His weight was recorded as 153 lbs, reflecting a 2lb 
weight loss since the prior year.  

The evidence also includes VA outpatient treatment records 
date from March 2002 to November 2005.  Overall, the majority 
of the records reflect the veteran's abdomen had no 
organomegaly, masses, distension or tenderness.  There are 
intermittent complaints of abdominal pain, nausea, vomiting, 
weakness, and fatigue.  The treatment records also show that 
veteran's weight fluctuated, at times with weight loss and at 
others with weight gain.  However, the records do not 
indicate that "minor weight loss" as defined by VA 
regulations, was shown.  The veteran's appetite also 
fluctuated over this period; however, the majority of the 
treatment records do not include findings of anorexia.  

Specific findings include a November 2002 record that 
reflects the veteran reported feeling well, with no signs of 
malaise.  Portal gastropathy was observed in January 2003, 
however the notes indicate that no hemorrhaging or varices 
were seen.  In January 2003 the veteran denied any weight 
loss of 10 lbs or more in the past six months.  He also 
denied nausea, vomiting, diarrhea, or poor appetite.  An 
esophagogastroduodenoscopy (EGD) revealed no varices were 
present.  A July 2003 progress note shows the veteran then 
reported some fatigue that prevented him from doing heavy 
work as in the past.  However, August 2003 records show that 
the veteran was feeling good, with no malaise.

The veteran underwent a second VA examination in January 2004 
where he contiunued to report symptoms of weakness and 
fatigue.  He also reported having abdominal pain in the upper 
right quadrant on occasion.  The examiner noted that the 
veteran had no history of ascites.  His weight was recorded 
as 152 lbs, reflecting no change since the last VA 
examination of August 2002.   

A January 2004 VA treatment record reflects a clinical 
finding of mild splenomegaly.  Doppler ultrasounds of the 
liver and abdomen taken in January 2004 revealed that the 
hepatic arterial, portal venous, and hepatic venous systems 
all demonstrated normal blood flow.  There were no 
perisplenic varices observed.  Subsequent treatment records 
do not indicate there were continued findings of 
hepatosplenomegaly.  A September 2005 record indicates no 
hepatosplenomegaly or ascites were observed upon examination.  
An October 2005 endoscopy report indicated there were no 
signs of bleeding, esophageal varices, or gastropathy.  
Finally, a November 2005, clinical record notes that the 
veteran was feeling better, had a better appetite, and more 
energy.  

Laws & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

Schedule of Ratings-Digestive System

731
2
Cirrhosis of the liver, primary biliary cirrhosis, 
or cirrhotic phase of sclerosing cholangitis: 
Ratin
g

Generalized weakness, substantial weight loss, and 
persistent jaundice, or; with one of the following 
refractory to treatment: ascites, hepatic 
encephalopathy, hemorrhage from varices or portal 
gastropathy (erosive gastritis) 
100

History of two or more episodes of ascites, 
hepatic encephalopathy, or hemorrhage from varices 
or portal gastropathy (erosive gastritis), but 
with periods of remission between attacks
70

History of one episode of ascites, hepatic 
encephalopathy, or hemorrhage from varices or 
portal gastropathy (erosive gastritis) 
50

Portal hypertension and splenomegaly, with 
weakness, anorexia, abdominal pain, malaise, and 
at least minor weight loss
30

Symptoms such as weakness, anorexia, abdominal 
pain, and malaise 
10

38 C.F.R. §4.114, Diagnostic Code 7312 (2006).

For purposes of evaluating conditions in §4.114, the term 
"minor weight loss" means a weight loss of 10 to 20 percent 
of the individual's baseline weight, sustained for three 
months or longer.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease."  38 C.F.R. §4.112 (2006).

The veteran contends he is entitled to an initial rating in 
excess of 10 percent for cirrhosis of the liver.  The Board 
has considered this contention, but finds however, that the 
preponderance of the evidence is against the claim.  

Upon review of all the evidence of record, the Board finds 
the veteran's service-connected cirrhosis of the liver has 
primarily manifested with intermittent fatigue, weakness, 
anorexia, abdominal pain, and malaise - since the grant of 
service connection.  Thus, the RO's initial assignment of a 
10 percent disability rating was proper.

A 30 percent rating would be applicable if the veteran's 
cirrhosis of the liver symptoms were manifested by portal 
hypertension and splenomegaly, with weakness, anorexia, 
abdominal pain, malaise, and at least minor weight loss.  
However, after a review of the cumulative evidence, the Board 
finds that the evidence does not more nearly approximate the 
criteria for a 30 percent evaluation.  
In this regard the Board notes there has been no evidence of 
portal hypertension and at least minor weight loss since 
March 2002.  Moreover, although one January 2004 clinical 
note indicated the presence of mild splenomegaly; it appears 
to have resolved within that month, as further records do not 
reflect continued findings of splenomegaly.  

A 50 percent rating would be applicable if the veteran's 
cirrhosis of the liver symptoms were manifested by a history 
of one episode of ascites, hepatic encephalopathy, or 
hemorrhage from varices or portal gastropathy (erosive 
gastritis).  There is no basis for a disability evaluation of 
50 percent or higher. 

Under the circumstances, the Board concludes the current 
level of disability shown does not warrant a disability 
rating in excess of 10 percent, and with due consideration to 
the provisions of 38 C.F.R. § 4.7, a higher evaluation is not 
warranted for any portion of the time period under 
consideration.  The Board has considered staged ratings, 
under Fenderson v. West, 12 Vet. App. 119 (1999), but 
concludes that they are not warranted.

Finally, the Board finds that the veteran's disability is not 
so unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period. 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board notes that 
the veteran's cirrhosis has not necessitated frequent periods 
of hospitalization and there is no objective evidence of 
marked interference with his employment.  There is no 
probative evidence of any unusual or exceptional 
circumstances related to his service- connected disorders 
that would warrant an extraschedular rating.  Referral to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.


ORDER

An initial disability evaluation in excess 10 percent, for 
cirrhosis of the liver, is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In April 2002, the veteran filed a claim for an increased 
evaluation of his service -connected disability of hepatitis 
C.  The Board notes that the veteran has not been adequately 
notified of the evidence necessary to substantiate a claim 
for an increased rating hepatitis C as required in 38 C.F.R. 
§ 3.159(b)(1).  The RO's July 2002 VCAA letter did not inform 
the veteran of his responsibility to submit evidence that 
showed that his conditions were worse or had increased in 
severity.  The RO should thus provide the appellant with 
another letter in compliance with VCAA.  The letter should 
inform him what evidence is needed to establish an increased 
evaluation.  The RO should further obtain any outstanding 
treatment records identified by the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), which 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal.  

The notice should include specific 
instructions for the veteran to "submit 
evidence that shows that his conditions 
have worsened or increased in severity."

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated the veteran for hepatitis C since 
November 2005.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  The veteran should undergo an 
appropriate VA examination by an 
appropriate specialist to evaluate the 
severity of his service-connected 
hepatitis C.  The claims folders must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination. The examiner must 
indicate in the examination report that 
the claims folders were reviewed. All 
necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected 
disability.  Following a review of the 
veteran's medical records and history, the 
examiner should discuss all relevant 
medical evidence/findings regarding the 
service-connected hepatitis C.  The 
examiner must proffer an opinion as to the 
specific extent and severity of the 
appellant's disability, to include a 
complete and detailed discussion of all 
functional limitations associated with the 
disability, including precipitating and 
aggravating factors.

4.  The veteran should be given adequate 
notice of the requested examination, which 
includes advising him of the consequences 
of his failure to report to the 
examination.  If he fails to report to the 
examination, this fact should be noted in 
the claims folder and copies of the 
scheduling of examination notification or 
refusal to report notice, whichever 
applicable, should be obtained by the RO 
and associated with the claims folders.

5.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2006).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


